Citation Nr: 1026049	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for low back disorder, to 
include as secondary to service-connected bilateral foot and knee 
disabilities.

2.  Entitlement to service connection for left hip disorder, to 
include as secondary to service-connected bilateral foot and knee 
disabilities. 

3. Entitlement to service connection for right hip disorder, to 
include as secondary to service-connected bilateral foot and knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from 
November 1992 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode Island 
(RO), which denied the benefits sought on appeal. 

The matters on appeal were previously before the Board in October 
2008, when they were remanded for additional development.  The 
Board instructed the Agency of Original Jurisdiction (AOJ) to 
seek the Veteran's assistance in obtaining any outstanding 
pertinent treatment records and to schedule the Veteran for a VA 
examination in conjunction with his claims.  The AOJ obtained the 
identified treatment records and afforded the Veteran a VA 
examination in January 2010.  As the requested development has 
been completed, no further action to ensure compliance with the 
remand directive is required.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of service connection for right hip disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran 
has a currently diagnosed low back disorder.

2.  The medical evidence of record does not show that the Veteran 
has a currently diagnosed disorder in the left hip. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for low 
back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  The criteria for entitlement to service connection for left 
hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the April 2006 RO decision in the matter, VA sent 
a letter to the Veteran in November 2005 that addressed some 
notice elements concerning his claims.  The letter informed the 
Veteran of what evidence is required to substantiate the claims, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  In a March 2006 notice letter, VA has also 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under these circumstances, the Board has determined 
that the notification requirements of the VCAA have been 
satisfied.  

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with joint examinations in January 2007 and in January 2010, in 
which the examiners addressed the nature and etiology of the 
Veteran's disorders.  

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



2.   Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  A disability 
which is aggravated by a service-connected disorder may be 
service connected, but compensation is only available for the 
degree to which that condition was made worse by the service-
connected condition - only to the degree that the aggravation is 
shown.  38 C.F.R. § 3.310.  In such situation, VA laws require 
that the medical evidence must show a baseline level of severity 
of the nonservice-connected disease or injury, which is 
established by medical evidence created before the onset of 
aggravation.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Here, the Veteran alleges entitlement to service connection for 
disorders of the left hip and low back.  Specifically, he asserts 
that his disorders are secondary to his service-connected 
bilateral foot and knee disorders.   The Veteran reports that he 
did not first experience hip and low back pain until after the 
severity of his knee and feet disorder had increased.  

First and foremost, the Board notes that a review of most recent 
medical evidence does not show a current diagnosis for any left 
hip or low back disorder.  The January 2010 VA examination report 
did not reveal any abnormal findings in the Veteran's left hip or 
low back.  The examiner noted that the Veteran expressed 
discomfort on motion in his low back and in his left hip, but the 
examiner found that the objective findings from the examination 
revealed a normal examination of the left hip and the low back.  
With regard to the low back, the final diagnosis read:  "1.  
Normal Examination.  2.  No functional impairment elicited of his 
lower back."  With regard to the left hip, the final diagnosis 
read:  "1.  Normal examination.  2.  No functional impairment of 
the left hip."

The examiner concluded that a review of the claims folder showed 
no documentation of a left hip disorder or a low back disorder, 
and that there was no objective evidence of functional impairment 
on physical examination. 

Although there is evidence that the Veteran has complained of 
left hip pain and low back pain, the medical evidence does not 
show any current diagnosed disorder either in his hips or in his 
low back.  The Board notes that a symptom, such as pain, without 
a diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the August 2006 private medical 
statement from Dr. P. M. S. that shows a positive relationship 
between the Veteran's low back pain and his service-connected 
bilateral knee disability.   Dr. P. M. S. does not, however, 
provide a medical diagnosis associated with the Veteran's low 
back pain.  An October 2006 VA x-ray report showed no 
abnormalities in the lumbar spine. 

It is also noted that some of the private treatment records 
contain notations that the Veteran reported a history of early-
stage arthritis in his hip.   See private treatment record from 
Dr. P. S. C. dated February 2007.  The fact that the Veteran's 
statements concerning his alleged medical history were 
transcribed by a health care provider as part of the history 
section of the medical report does not turn such statements into 
competent medical evidence.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 'competent 
medical evidence.'   Leshore v. Brown, 8 Vet. App. 406, 410 
(1995).  

Moreover, the contemporary x-rays taken at that time revealed no 
findings of arthritis in the left hip.  The January 2007 VA 
examination shows there was no radiologic evidence of arthritic 
changes in the left hip.  Absent a finding of a current chronic 
disability, service connection is not warranted.  In addition, 
the Court has held that there can be no valid claim without proof 
of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992);   Rabideau  v. Derwinski, 2 Vet.App. 141 (1992).

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, the 
January 2010 VA examination report revealed no objective findings 
in the claims folder or on physical examination of a left hip or 
low back disorder to support a diagnosis for either.  Service 
connection is not warranted.  See Hickson, 12 Vet. App. at 253.  


ORDER

Entitlement to service connection for low back disorder is 
denied. 

Entitlement to service connection for left hip disorder is 
denied. 


REMAND

The Veteran seeks service connection for right hip disorder, to 
include as secondary to service-connected bilateral foot and knee 
disabilities.  After a review of the record, the Board finds that 
additional development is necessary prior to adjudication of the 
claim.  In particular, another VA joint examination is needed. 

Although the Veteran was afforded a VA examination in January 
2010 to determine the nature and etiology of any right hip 
disorder, pursuant to the Board's October 2008 remand order, 
clarifications of the examination findings are needed.  The 
examination report shows that the Veteran had a normal right hip 
examination; however, previous x-ray evidence shows calcification 
below the right acetabulum that could be produced by small spur 
or calcification in the capsule of the hip.  A new examination is 
needed to obtain additional clinical examination and x-ray in 
order to provide a precise diagnosis of any disorder, and to 
determine whether any diagnosed disorder is etiologically related 
to the Veteran's service, including as secondary to his service 
connected disabilities.  The examiner should be instructed to 
comment on the January 2007 VA examination x-ray findings.  

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent 
VA and private treatment, and obtain those 
records.  

2.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

3.  The Veteran should be scheduled for a VA 
examination, with the appropriate specialist, 
to determine the precise nature and etiology 
of any right hip disorder.  The claims folder 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All studies or tests deemed necessary should 
be accomplished.  In particular, radiographic 
evidence should be obtained and recorded in 
the examination report. 

In the examination report, the examiner 
should also render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (50 percent or 
greater probability) that any diagnosed 
disorder was first manifest during service, 
had its onset within the first year after the 
Veteran's discharge, or it is otherwise 
related to service, including as secondary to 
service connected bilateral foot and knee 
disabilities.  The examiner should comment on 
the previous January 2007 VA examination 
findings that show radiologic evidence of 
calcification and possible small spur. 

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to provide a requested 
opinion, he or she should explain why.

4.  The RO/AMC should review the claims 
folder to ensure that all the foregoing 
requested development is completed, and to 
arrange for any additional development 
indicated.  The RO/AMC should then re-
adjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO should 
issue an appropriate SSOC and provide the 
Veteran and his representative the requisite 
time period to respond.  The claim should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002)




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


